Name: Commission Regulation (EEC) No 4031/89 of 28 December 1989 extending retrospective Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/70 Official Journal of the European Communities 30. 12. 89 COMMISSION REGULATION (EEC) No 4031/89 of 28 December 1989 extending retrospective Community surveillance of imports of certain products originating in Japan Whereas it is accordingly appropriate to continue to monitor the trend of imports into the Community of the products concerned by Commission Regulation (EEC) No 1530/89, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3365/89 (2), and in particular Article 10 ( 1 ) thereof, Having consulted the committee set up under Regulation (EEC) No 288/82, Whereas Commission Regulation (EEC) No 1530/89 (3) introducing Community retrospective surveillance to importation of certain products originating in Japan expires on 31 December 1989 ; Whereas the temporary measures decided on by the Government of the United States of America on 17 April 1987 which gave rise to the introduction of Community surveillance are still partially applicable ; Article 1 In Article 2 of Regulation (EEC) No 1530/89, '31 December 1989' is replaced by '31 December 1990'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1989. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 35, 9 . 2 . 1982, p . 1 . 0 OJ No L 325, 10. 11 . 1989, p . 1 . (') OJ No L 150, 2. 6 . 1989, p . 15 .